PER CURIAM.
Defendant appeals an order denying his Florida Rule of Criminal Procedure Rule 3.800 motion. We reverse.
The trial court denied defendant’s motion based on Traylor v. State, 710 So.2d 172 (Fla. 3d DCA 1998). Subsequently, the Florida Supreme Court quashed the *1061portion of this court’s opinion that the trial court relied on, which improperly upheld the enhancement of an attempted first-degree murder conviction from a first-degree felony to a life felony based on the use of a weapon in the predicate felony. See Traylor v. State, 25 Fla. L. Weekly S431, — So.2d -, 2000 WL 701060 (Fla. June 1, 2000). The Supreme Court held that “[t]he trial court should have recognized that the use of a weapon was an essential element of the offense in this felony murder charge, and, therefore, no reclassification or enhancement was warranted.” Id., at S432, at-. Based on that holding, Aikens’ sentence for attempted first-degree murder, as a life felony is illegal.
Accordingly, the order under review is reversed with directions that Aikens’ sentence for attempted first-degree murder be vacated and that Aikens be resentenced in accord with this opinion.
Reversed and remanded.